Judgment unanimously affirmed. Memorandum: Defendant was convicted, after a joint trial with three codefendants, on eight counts of a nine-count indictment arising out of an escape from the Livingston County jail. On appeal, he contends that the trial court erred in declining to charge the jury that it could find that Richard Trathen, the main People’s witness, was an accomplice and
*996that, if Trathen was an accomplice, his testimony needed to be corroborated. We find no merit to this contention. The evidence at trial showed that Trathen had provided defendants with a map of the surrounding area before he became aware of defendants’ planned escape. On these facts, there is no reasonable view of the evidence to support a conclusion that Trathen was an accomplice of defendants (CPL 60.22; see, People v Tucker, 72 NY2d 849). We have examined defendant’s other contentions, and we find them to be without merit. (Appeal from judgment of Livingston County Court, Cicoria, J. —assault, first degree, and other charges.) Present — Dillon, P. J., Callahan, Doerr, Pine, and Lawton, JJ.